                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
Jimmy Lee Claypool                                    §
                                                      §
vs.                                                   §      NO: AU:19-CV-00867-RP
                                                      §
Steadfast Insurance Company                           §

                                          ORDER RESETTING


        The Court hereby resets and directs the parties, or counsel acting on their behalf, to appear
by phone for an initial pretrial conference on January 17, 2020 at 09:30 AM . Counsel for Plaintiff
shall be responsible for coordinating the call and providing dial-in information at least 24 hours
prior to the hearing to opposing counsel and to the Courtroom Deputy at
julie_golden@txwd.uscourts.gov. The parties should be prepared to discuss potential trial settings
as the Court intends to set a trial date in this action at the initial pretrial conference.

                SIGNED on 13th day of January, 2020.



                                                          ______________________________
                                                          ROBERT PITMAN
                                                          UNITED STATES DISTRICT JUDGE
